ACCEPTED
                                                                                                        04-16-00423-CV
                                                                                            FOURTH COURT OF APPEALS
                                                                                                 SAN ANTONIO, TEXAS
                                                                                                   8/15/2016 2:01:44 PM
                                                                                                         KEITH HOTTLE
                                                                                                                 CLERK




                                                                                       FILED IN
                      State Counsel for Offenders                               4th COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                           A Division of Texas Department of Criminal Justice
                                                                                08/15/2016 2:01:44 PM
                                          P.O. Box 4005                             KEITH E. HOTTLE
                                    Huntsville, TX 77342-4005                            Clerk
                                         (936) 437-5203
August 15, 2016

Fourth Court of Appeals
Keith Hottle, Clerk of the Court
300 Dolorosa, Suite 3200
San Antonio, TX 48205

Via E-File

RE: In Re Commitment of Stephen Patrick Black
    Appeal Cause No. 04-16-00423-CV
    Trial Cause No. 15-1805-CV

Dear Mr. Hottle:

      This letter serves as a formal notice that the following attorney will be
replacing Mr. Kenneth Nash as the designated lead attorney in the above-referenced
cause of action only for purposes of appealing the trial court’s civil commitment
judgment and order:
                           Teresa Simpson Dunsmore
                        State Bar of Texas No. 00794640
                                 P.O. Box 4005
                          Huntsville, Texas 77342-4005
                             Phone: (936) 437-5252
                               Fax: (936) 437-5279
                     Email: teresa.dunsmore@tdcj.texas.gov

If you have any questions, please do not hesitate to contact me.

Sincerely,
/s/ Kenneth Nash                                         /s/ Teresa Simpson Dunsmore
Kenneth Nash                                             Teresa Simpson Dunsmore
Appellate Attorney                                              Appellate Attorney
                                                                                           1|Page
cc:   Melinda Fletcher           VIA: E-Serve
      Special Prosecution Unit

      Stephen Black
      TDCJ #1379049
      Estelle Unit
      (E2/032)




                                                2|Page